                 Case 3:21-cv-01427-LB Document 37 Filed 06/21/21 Page 1 of 2




     DOVEL & LUNER, LLP
 1   Gabriel Z. Doble (Bar No. 335335)
 2   gabe@dovel.com
     Simon Franzini (Bar No. 287631)
 3   simon@dovel.com
     Jonas B. Jacobson (Bar No. 269912)
 4   jonas@dovel.com
 5   201 Santa Monica Blvd., Suite 600
     Santa Monica, California 90401
 6   Telephone: (310) 656-7066
     Facsimile: (310) 656-7069
 7
 8   Attorneys for Plaintiffs Michael Owens,
     Jennie Plumley, Jon Schweitzer,
 9   Charlie Finlay, Melissa Irelan,
     and the putative class
10
11
                                   UNITED STATES DISTRICT COURT
12                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
13
14     MICHAEL OWENS, JENNIE PLUMLEY,                        Case No. 3:21-cv-01427-LB
       JON SCHWEITZER, CHARLIE FINLAY,
15     AND MELISSA IRELAN, individually and                  PLAINTIFFS’ NOTICE OF
       on behalf of all others similarly situated,           VOLUNTARY DISMISSAL WITHOUT
16                                                           PREJUDICE UNDER RULE 41(a)
17                           Plaintiffs,
                                                             Judge: Hon. Laurel Beeler
18                               v.
19     ZYNGA INC., a Delaware Corporation,
20
                             Defendant.
21
22
             PLEASE TAKE NOTICE: Under Rule 41(a), Plaintiffs Michael Owens, Jennie
23
     Plumley, Jon Schweitzer, Charlie Finlay, and Melissa Irelan voluntarily dismiss this action
24
     without prejudice. See Fed. R. Civ. P. 41(a) (plaintiff may dismiss, without court order, before
25
     the opposing party serves an answer or a motion for summary judgment). Defendant Zynga has
26
     not served an answer or a motion for summary judgment. This dismissal, without prejudice,
27
     applies to this entire action (i.e., to all claims and all Plaintiffs).
28

     Notice of Voluntary Dismissal                                                       No. 3:21-cv-01427-LB
                 Case 3:21-cv-01427-LB Document 37 Filed 06/21/21 Page 2 of 2




 1   Dated: June 21, 2021                           Respectfully submitted,
                                                    By: /s/ Jonas Jacobson
 2                                                  DOVEL & LUNER, LLP
 3                                                  Jonas Jacobson

 4                                                  Attorney for Plaintiffs Michael Owens,
                                                    Jennie Plumley, Jon Schweitzer,
 5                                                  Charlie Finlay, Melissa Irelan and the
 6                                                  putative class

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of Voluntary Dismissal                                       No. 3:21-cv-01427-LB
